department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-133379-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 36a the honorable carl levin united_states senator michigan avenue room detroit mi attention---------------- dear senator levin i am responding to your inquiry dated date on behalf of your constituent --- -------------------------- ------------------ is a ---------------------- who retired in ------- after ------- ----------- for --- years he resides in the philippines with his wife a filipino citizen who has an itin issued by the internal_revenue_service ------------------ states that he did not receive a dollar_figure economic stimulus payment in or a dollar_figure economic recovery payment in he asks why the law excludes him from these benefits i hope that the following general information is helpful in responding to - ------------------ economic stimulus payment under sec_6428 of the internal_revenue_code code eligible taxpayers could claim a credit against tax of not less than dollar_figure dollar_figure if married_filing_jointly and not more than dollar_figure dollar_figure if married_filing_jointly the credit was paid_by check as an advance refund also known as an economic stimulus payment to eligible taxpayers with a net_income_tax liability for or sufficient qualifying_income in eligible taxpayers who did not receive the stimulus payment could claim the credit on their federal_income_tax return in general taxpayers did not qualify for the stimulus payment or credit unless they had a social_security_number issued by the social_security administration ssn thus taxpayers with an itin did not qualify if a married couple filed jointly neither qualified for the stimulus payment or credit unless each spouse had an ssn sec_6428 of the code thus if ------------------ and his spouse filed jointly and she included her itin on the return neither he nor his spouse would qualify for the stimulus payment or the credit conex-133379-09 economic recovery payment sec_2201 of the american_recovery_and_reinvestment_act_of_2009 arra authorizes an economic recovery payment for individuals receiving certain governmental benefits such as social_security_benefits or veterans disability compensation or pension benefits to qualify for the recovery payment the individual’s address of record under the governmental benefit program must be in the united_states puerto rico guam the u s virgin islands american samoa or the northern mariana islands if ------------------’s address of record under the applicable government benefit program is in the philippines he will not qualify for this payment ------------------ may qualify however for the dollar_figure government_retiree_credit which eligible taxpayers can claim on their federal_income_tax returns government_retiree_credit the dollar_figure government_retiree_credit is available to federal state and local_government retirees whose government service was not covered by social_security and who do not receive the dollar_figure economic recovery payment sec_2202 of arra if ------------------ receives any amount in as a pension or annuity for federal state_or_local_government employment not covered by social_security he can claim the dollar_figure government_retiree_credit by including his ssn on his tax_return even if he files jointly with his spouse if you have any questions please contact me at --------------------or ---------------------at ----- --------------------- sincerely george blaine associate chief_counsel income_tax accounting
